Citation Nr: 1823424	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-37 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral tinea pedis, claimed as bilateral foot fungus.  

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for status post surgery for injury to rectum, claimed as surgery of the buttocks.

3.  Entitlement to service connection for status post surgery for injury to rectum, claimed as surgery of the buttocks.

4.  Entitlement to service connection for a right shoulder strain.  

5.  Entitlement to a disability rating in excess of 10 percent for a left knee injury.




REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2011 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The November 2011 rating decision granted service for the Veteran's left knee injury and assigned a disability rating effective November 16, 2010.  In that rating decision, the RO also denied service connection for the Veteran's claimed right shoulder strain. 

By an April 2013 rating decision, the RO declined to reopen previously denied claims for service connection for tinea pedis and status post surgery for injury to rectum.

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing was of record.

The issues of entitlement to service connection for a right shoulder strain and status post surgery for injury to rectum and entitlement to a disability rating in excess of 10 percent for left knee injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for tinea pedis, claimed as bilateral foot fungus, was denied by the RO in an unappealed April 2001 rating decision. 

2.  Evidence received since the April 2001 RO decision denying service connection for tinea pedis does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.

3.  Service connection for status post surgery for injury to rectum, claimed as surgery of the buttocks, was denied by the RO in an unappealed April 2001 rating decision. 

4.  Evidence received since the April 2001 RO decision denying service connection for status post surgery for injury to rectum relates to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision denying entitlement to service connection for tinea pedis, claimed as bilateral foot fungus, is final.  38 U.S.C.A. § 7105 (c) (West 2016); 38 C.F.R. §§ 20.1103, 20.204 (2017).

2.  New and material evidence has not been received to reopen the claim for service connection for tinea pedis.  38 U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

3.  The April 2001 rating decision denying entitlement to service connection for status post surgery for injury to rectum, claimed as surgery of the buttocks, is final.  38 U.S.C.A. § 7105 (c) (West 2016); 38 C.F.R. §§ 20.1103, 20.204 (2017).

4.  New and material evidence has been received to reopen the claim for service connection for status post surgery for injury to rectum.  38 U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the notice requirements have been satisfied by letters in May 2004, April 2011 and September 2012. 

With respect to VA's duty to assist, the Board also finds that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2016); 38 C.F.R.
 § 3.159 (2017).  VA has assisted in obtaining identified VA treatment records.  With respect to the claim to reopen being denied in this decision, the Board notes that VA examinations have not been provided; however, the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the receipt of new and material evidence.  38 C.F.R. § 3.159 (c)(4)(iii).  As discussed in detail in the analysis section, the Veteran's claim for entitlement to service connection for tinea pedis has not been reopened; thus, an examination is not required.

Claims to Reopen 

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103 (a), 7104(a); 38 C.F.R. § 20.1100 (a). 

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bear directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In April 2001, the RO denied the Veteran's claims of service connection for tinea pedis, claimed as bilateral foot fungus, and status post surgery for injury to rectum, claimed as surgery to the buttocks.  The Veteran was informed of this decision by letter dated in May 2001.  As new and material evidence was not received within the one-year period following notification of the decision, and the Veteran did not initiate an appeal of the decision by filing a notice of disagreement, the decision became final.  38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 20.1100 (a), 20.1104.  

By a September 2011 Supplemental Claim, the Veteran requested that his claims for service connection for tinea pedis and status post surgery for injury to rectum be reopened.  In April 2013 the RO denied the Veteran's claim to reopen his claims for service connection for tinea pedis and status post surgery for injury to rectum.  The Veteran filed a timely Notice of Disagreement in April 2013 to appeal the RO's decisions regarding his tinea pedis and status post surgery for injury to rectum claims.  

The question before the Board is whether new and material evidence has been presented to warrant reopening the claims tinea pedis and status post surgery for injury to rectum.  The evidence received since the April 2001 rating decision includes VA treatment records, private treatment records and statements by the Veteran.  

Tinea Pedis

The April 2001 rating decision was the last final rating decision which denied the Veteran's claim for service connection for bilateral tinea pedis.  The RO denied the Veteran's claim because there were no reports, treatments or findings relative to any skin condition involving either foot during active military service.  Although the Veteran was diagnosed with tinea pedis after discharge from active duty there was no evidence of tinea pedis during service that can be associated with the Veteran's current diagnosis of tinea pedis.  In essence, the RO denied the claim based on a lack of nexus between a current disability and service.

Since the April 2001 rating decision, the Veteran has submitted evidence including substantial VA treatment records, private treatment records and personal statements regarding his conditions.  While the Veteran has received treatment for toe and nail avulsion in September and October 2011, it appears that the Veteran received this treatment in relation to contemporaneous trauma to his toes.  

The Veteran also submitted a January 2018 private treatment record which stated that the Veteran suffers from a chronic fungal infection of the feet.  However, the private physician also found there were no records showing the Veteran was treated for a fungal foot infection in service.  Notably, the examiner stated that the Veteran's current disability was not tinea pedis, rather the Veteran's currently had a "gnarled, thick, discolored toe infection called onychomycosis."  While the private physican noted the Veteran's reported history of fungal infection, the examiner did not provide an etiologically opinion linking a current fungal infection to service.  In essence, the examiner merely recorded the Veteran's reported history.  Such report of history was previously of record at the time of the initial decision denying service connection in 2001. 

The Veteran has not submitted any evidence beyond his January 2018 hearing testimony to suggest that he received treatment for tinea pedis during active duty service or that there is a nexus between a current tinea pedis disability and service.  

As these VA and private treatment records are merely cumulative of other evidence in the record and do not raise a reasonable possibility of substantiating the claim it is not new and material, despite the fact that it had not been previously presented to the Board.  This new evidence does not suggest that the Veteran tinea pedis or a bilateral fungal foot condition that is etiologically related to service.  Therefore, as new and material evidence to reopen the previously disallowed claim has not been submitted, the petition to reopen is denied.  


Status Post Rectum Surgery

The April 2001 rating decision was the last final rating decision which denied the Veteran's claim for service connection for status post surgery for injury to rectum.  The RO denied the Veteran's claim because there was no evidence of any injury to the rectum during service and there was no current evidence of any chronic condition affecting the rectum.

The evidence received since the April 2001 rating decision includes evidence that is both new and material to the claims.  See 38 C.F.R. § 3.156.  The Veteran submitted a private treatment record dated January 2018 which diagnosed the Veteran with rectal leakage (fistula?) secondary to penetrating trauma.  The treating physician noted that he corroborated the Veteran's claim that he injured his rectum in 1972 while on active duty with the Veteran's first wife, whom he married that year.  It was also noted in a March 2012 VA treatment record that the Veteran received treatment for fecal leakage.  

This new evidence addresses the reasons for the previous denial.  The credibility of this evidence is presumed for purposes of reopening this.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Veteran's petition to reopen his claim for service connection for status post surgery for injury to rectum, but to that extent only, is granted.


ORDER

The petition to reopen the claim for entitlement to service connection for bilateral tinea pedis, claimed as bilateral foot fungus, is denied.

The application to reopen the claim for service connection for status post surgery for injury to rectum, claimed as surgery of the buttocks, is granted.  



REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for service connection for a right shoulder strain, status post surgery for an injury to the rectum and entitlement an increased rating of his left knee disability.

Status Post Rectum Surgery

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed above, new and material evidence in the form of a January 2018 private treatment record was submitted regarding the Veteran's claimed rectum condition which diagnosed him with rectal leakage (fistula?) secondary to penetrating trauma.  The Veteran's claim that he suffered rectal trauma in 1972 was apparently substantiated by his first wife, as noted by the January 2018 private physician. 

Therefore, a remand is necessary to determine the nature and etiology of the Veteran's claimed rectum condition.   

Right Shoulder Condition

The Veteran has claimed that he injured his right shoulder while playing football in service.  

A review of the record indicates that the Veteran was afforded a VA shoulder examination in April 2016 which diagnosed the Veteran with degenerative arthritis of the right shoulder.  However, the examiner only provided an opinion regarding whether the Veteran's left shoulder condition was related to service and did not address the Veteran's right shoulder condition.  

When VA undertakes to provide an examination when developing a service connection claim, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Therefore, the right shoulder condition claim is remanded to obtain an adequate examination.

Left Knee

The Veteran was most recently provided a VA examination of the knees in February 2011.  During his January 2018 hearing he reported worsening symptoms in his left knee, including decreased mobility and increased pain.  

When a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associated them with the electronic claims file.

2.  .  Schedule the Veteran to undergo a VA rectal examination with an appropriate medical professional in order obtain a medical opinion on the nature and etiology of the Veteran's claimed rectal condition.  The claims folder and a copy of this REMAND must be made available to the examiner.  The examiner should indicate receipt and review in any report generated.  All indicated studies, tests, and evaluations should be performed.  All pertinent symptomatology and findings should be reported in detail.

Based on a review of the claims folder and the evidence from clinical evaluation, the examiner should identify the nature of any current rectal condition and then provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that the currently rectal condition is related to the Veteran's military service.

3.  Schedule the Veteran to undergo a VA shoulder examination with an appropriate medical professional in order obtain a medical opinion on the nature and etiology of the Veteran's claimed right shoulder disorder.  The claims folder and a copy of this REMAND must be made available to the examiner.  The examiner should indicate receipt and review in any report generated.  All indicated studies, tests, and evaluations should be performed.  All pertinent symptomatology and findings should be reported in detail.

Based on a review of the claims folder and the evidence from clinical evaluation, the examiner should identify the nature of any current right shoulder disorder and then provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that any currently right shoulder disorder is related to the Veteran's military service.

4.  The AOJ should secure the appropriate VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected left knee disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the Veteran's service-connected left knee disability on the Veteran's occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA knee examinations must include range of motion testing for both knees in the following areas:

* Active motion;
* Passive motion;
* Weight-bearing; and
* Nonweight-bearing.

If the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the knees, he or she should clearly explain why that is so.

5.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Thereafter, the AOJ must readjudicate the issues on appeal with consideration of secondary service connection as applicable.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


